Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 1 of 19                                    PageID #: 2403




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

      RENASANT BANK, INC.,                                     )
                                                               )
            Plaintiff;                                         )
                                                               )
                                                               )
      vs.                                                      ) CIVIL ACTION NO. 19-0733-CG-MU
                                                               )
                                                               )
      AVE, INC.; JOHN ALTAIRE COIL;                            )
      JOHN ASAR COIL; and, JOHN                                )
      KENNETH COIL,                                            )
                                                               )
            Defendants.                                        )
                                                     ORDER

            This matter is before the Court on Cross-Claimants John Altaire Coil

  (“Altaire”), AVE, Inc. (“AVE”), and Bokonon, LLC’s (“Bokonon”) (collectively

  “Altaire”) Motion for Summary Judgment as to Count I of their Second Amended

  Cross-Claim (Doc. 156).1 Cross-Claim Defendants John Kenneth Coil (“Kenneth”),

  John Asar Coil (“Asar”), and AVE, Inc. (“AVE”) (collectively “Kenneth”) have

  responded with a Response and Objection to the Motion (Doc. 182). Altaire has

  replied to the Response (Doc. 183). For the reasons explained below, the Court finds

  that Altaire’s motion (Doc. 156) is GRANTED.

                                                      FACTS

            This matter arises as a dispute between father and son. John Altaire Coil and

  John Kenneth Coil claim that he is the owner of $1,455,497.56 which Renasant


  1
   In the original Motion, Altaire states that the Motion is for summary judgment as to Counts I and XI; however, in
  his reply, Altaire has abandoned the Motion as to Count XI and, thus, the Motion as to Count XI of the Second
  Amended Complaint will not be addressed.


                                                           1
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 2 of 19           PageID #: 2404




  Bank interpleaded with this court. (See Doc. 1, PageID. 2-4.) As part of the

  interpleader action, Altaire and Kenneth have filed various cross-complaints

  alleging wrongdoing by the other party. (See generally Docs. 34, 91, 145.)

           Ultimately, Altaire, individually, and Kenneth, individually, claim ownership

  of both AVE and Bokonon to the other’s exclusion, and thus, each claims ownership

  to the funds. (See Doc. 156, 182.) In his complaint and in the instant motion, Altaire

  claims that Bokonon is the proper owner of the funds deposited in the Renasant

  account. (See Doc. 145, PageID.1202-03.) Alternatively, Altaire claims that if AVE

  owns the funds, then he should be declared the proper owner of AVE. (Id.) Kenneth,

  on the other hand, claims ownership of both Bokonon and AVE and states that

  AVE, not Bokonon is the owner of the funds. (See Doc. 182, PageID.1650.)

           Before the court now, is Altaire’s motion for summary judgment seeking a

  declaratory judgment as to the ownership of AVE, Bokonon, and the Renasant

  funds.

                                           LAW

  A. Summary Judgment Standard

           Federal Rule of Civil Procedure 56(a) provides that summary judgment shall

  be granted: “if the movant shows that there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” The trial court’s

  function is not “to weigh the evidence and determine the truth of the matter but to

  determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 249 (1986). “The mere existence of some evidence to support the




                                             2
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 3 of 19               PageID #: 2405




  non-moving party is not sufficient for denial of summary judgment; there must be

  ‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for

  that party.’” Bailey v. Allgas, Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (quoting

  Anderson, 477 U.S. at 249). "If the evidence is merely colorable, or is not

  significantly probative, summary judgment may be granted." Anderson, at 249-250.

  (internal citations omitted).

        The basic issue before the court on a motion for summary judgment is

  “whether the evidence presents a sufficient disagreement to require submission to a

  jury or whether it is so one-sided that one party must prevail as a matter of law.”

  See Anderson, 477 U.S. at 251-252. The moving party bears the burden of proving

  that no genuine issue of material fact exists. O'Ferrell v. United States, 253 F.3d

  1257, 1265 (11th Cir. 2001). In evaluating the argument of the moving party, the

  court must view all evidence in the light most favorable to the non-moving party

  and resolve all reasonable doubts about the facts in its favor. Burton v. City of Belle

  Glade, 178 F.3d 1175, 1187 (11th Cir. 1999). “If reasonable minds could differ on

  the inferences arising from undisputed facts, then a court should deny summary

  judgment.” Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1534 (11th

  Cir. 1992) (citing Mercantile Bank & Trust v. Fidelity & Deposit Co., 750 F.2d 838,

  841 (11th Cir. 1985)).

        Once the movant satisfies his initial burden under Rule 56(c), the non-moving

  party "must make a sufficient showing to establish the existence of each essential

  element to that party's case, and on which that party will bear the burden of proof




                                             3
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 4 of 19             PageID #: 2406




  at trial." Howard v. BP Oil Company, 32 F.3d 520, 524 (11th Cir. 1994) (citing

  Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Otherwise stated, the non-

  movant must “demonstrate that there is indeed a material issue of fact that

  precludes summary judgment.” See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608

  (11th Cir. 1991). The non-moving party “may not rely merely on allegations or

  denials in its own pleading; rather, its response .... must be by affidavits or as

  otherwise provided in this rule be set out specific facts showing a genuine issue for

  trial.” Vega v. Invsco Group, Ltd., 2011 WL 2533755, *2 (11th Cir. 2011). “A mere

  ‘scintilla’ of evidence supporting the [non-moving] party’s position will not suffice;

  there must be enough of a showing that the jury could reasonably find for that

  party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citation omitted).

  “[T]he nonmoving party may avail itself of all facts and justifiable inferences in the

  record taken as a whole.” Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998 (11th

  Cir. 1992). “Where the record taken as a whole could not lead a rational trier of fact

  to find for the non-moving party, there is no genuine issue for trial.” Matsushita

  Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal

  quotation and citation omitted).

  B. Declaratory Judgment

        The present motion reflects that Altaire’s claims relevant to this motion

  sound exclusively in declaratory judgment and were brought under 28 U.S.C. § 2201

  to determine the rights of any party seeking such a declaration. But it is well-

  settled that the Declaratory Judgment Act is properly “understood to confer on




                                             4
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 5 of 19                PageID #: 2407




  federal courts unique and substantial discretion in deciding whether to declare the

  rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S.Ct. 2137, 132

  L. Ed. 2d 214 (1995). Indeed, the Supreme Court has “repeatedly characterized the

  Declaratory Judgment Act as an enabling Act, which confers a discretion on the

  courts rather than an absolute right upon the litigant.” Id. at 287, 115 S.Ct. 2137

  (citations omitted). As the Eleventh Circuit recently observed, the Act “only gives

  the federal courts competence to make a declaration of rights; it does not impose a

  duty to do so.” Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th

  Cir. 2005).

        Furthermore, it has been long recognized in the Eleventh Circuit that a

  district court has discretion to decline to entertain a declaratory judgment action on

  the merits when a pending proceeding in another court will fully resolve the

  controversy between the parties.” Ven–Fuel, Inc. v. Department of the Treasury, 673

  F.2d 1194, 1195 (11th Cir. 1982). The Eleventh Circuit expounded on its Ven–Fuel

  holding in two published opinions that furnish district courts with considerable

  guidance in how to wield their discretion under the Declaratory Judgment Act

  where there are parallel state proceedings.

        First, in Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328 (11th Cir.

  2005), the court emphasized that considerations of federalism, comity, and

  efficiency require district courts to balance federal and state interests in

  determining how to exercise their discretion to hear a declaratory judgment action

  in the face of a parallel state action. Id. at 1330–31. To assist district courts in this




                                              5
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 6 of 19             PageID #: 2408




  balancing endeavor, the Ameritas court promulgated a non-absolute, non-

  exhaustive set of “guideposts” to be considered, including: (i) the state's interest in

  deciding the matter; (ii) whether a judgment in the federal action would completely

  resolve the controversy; (iii) whether the declaratory judgment action would clarify

  the parties' legal relations; (iv) whether the federal action is a form of “procedural

  fencing” being utilized “to provide an arena for a race for res judicata or to achieve a

  federal hearing in a case not otherwise removable”; (v) whether a ruling in the

  declaratory judgment action would increase friction between federal and state

  courts or otherwise encroach on state proceedings; (vi) whether a superior

  alternative remedy exists; (vii) whether underlying facts are important to informed

  resolution of the matter; (viii) whether the state court is better situated than the

  federal court to evaluate those facts; and (ix) the nexus (if any) between the

  underlying issues and state law/policy, and whether federal common or statutory

  law requires resolution of the declaratory action. See id. at 1331.

        Mere months after Ameritas, the Eleventh Circuit provided both

  reinforcement and clarification of that opinion in Manuel v. Convergys Corp., 430

  F.3d 1132 (11th Cir. 2005). The Manuel court reiterated that the decision to hear a

  declaratory judgment action is discretionary, that there can be no rigid or

  mechanical application of the Declaratory Judgment Act, and that a vast spectrum

  of considerations is available to district courts deciding whether to hear declaratory

  judgment actions. See id. at 1135, 1137–38. Particularly illuminating are the

  Manuel opinion’s comments concerning anticipatory filings. While recognizing that




                                              6
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 7 of 19             PageID #: 2409




  one equitable consideration is whether a declaratory judgment action was filed in

  anticipation of the other proceeding, the Manuel court stressed that “[e]ven if a

  court finds that a filing is anticipatory, this consideration does not transmogrify

  into an obligatory rule mandating dismissal,” but is simply one factor among many

  that may be considered. Id. That said, however, Manuel construed Ven–Fuel as

  standing for the proposition that, while a district court need not dismiss a

  declaratory judgment action filed in anticipation of another proceeding, it is not an

  abuse of discretion to rely on that fact (in tandem with other relevant

  considerations) to dismiss the action. Id. at 1137.

  C. Res Judicata

        Altaire also argues that the issue of ownership has already been determined

  by either res judicata or collateral estoppel due to the litigation in the District Court

  of Dallas County, Texas. The doctrine of res judicata prevents a party from re-

  litigating a claim that already has been litigated to a conclusion. There are four

  elements that must be established by the movant for res judicata to apply: “(1) the

  prior decision must have been rendered by a court of competent jurisdiction; (2)

  there must have been a final judgment on the merits; (3) both cases must involve

  the same parties or their privies; and (4) both cases must involve the same causes of

  action.” Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 892 (11th Cir. 2013), citing In

  re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir. 2001).

        The purpose of the doctrine is to protect litigants from having to re-litigate

  matters that already have been adjudicated or that could have been adjudicated in




                                             7
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 8 of 19             PageID #: 2410




  a previous lawsuit. See, e.g., Lee L. Saad Construction Co. v. DPF Architects, P.C.,

  851 So.2d 507 (Ala. 2002). The rationale behind the doctrine is to “mandate that

  there be an end to litigation; that those who have contested an issue shall be bound

  by the ruling of the court; and that issues once tried shall be considered forever

  settled between those same parties and their privies.” Id. at 516-17, quoting Hughes

  v. Martin, 533 So.2d 188, 190 (Ala. 1998). Res judicata not only bars the filing of

  claims that were raised in a prior proceeding, but also bars claims that the litigant

  had the “opportunity” to raise in the earlier proceeding. Id. at 517. Even though a

  claim may be labeled differently in a subsequent action, it is barred by res judicata

  if it arises from the same “nucleus of operative fact” as the prior claims. Id.

         Under 28 U.S.C. § 1738, the judicial proceedings of a state court “shall have

  the same full faith and credit in every court within the United States . . . as they

  have by law or usage in the courts of such state . . . .” Therefore, when issues of res

  judicata occur because of a prior state court judgment, this court must give a prior

  state court judgment the same preclusive effect it would be afforded in state court.

  See Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S. 373, 105 S.Ct.

  1327, 84 L. Ed. 2d 274 (1985). In this case, there is a prior judgment of a Texas

  district court.

         Neither of the parties has cited this court to any Alabama authority which

  addresses whether res judicata is applied more restrictively under Alabama law

  within the context of a declaratory judgment action than otherwise. The court,

  however, is aware of some Alabama cases in which traditional res judicata




                                             8
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 9 of 19             PageID #: 2411




  principles were applied even though the prior action was a declaratory judgment

  action. See Robinson v. Holley, 549 So. 2d 1 (Ala. 1989) (stating that claims in

  subsequent action were barred by dismissal of an action for an accounting and for

  declaratory judgment); Calhoun v. Pennsylvania Nat. Mut. Cas. Ins. Co., 676 So. 2d

  1332, 1334 (Ala. Civ. App. 1996) (“The dismissal of Penn National's declaratory

  judgment action with prejudice constituted a prior judgment on the merits that

  barred any claim that was adjudicated or that could have been adjudicated in that

  action...”). Taking guidance from these cases, therefore, this court finds that

  traditional res judicata principles are to be applied in this case even though the

  former action was, in relevant part, a declaratory judgment action.

                                      DISCUSSION

  A. Analysis of the Ameritas Guideposts

        Altaire seeks declaratory judgment that Bokonon or, in the alternative, AVE

  is the owner of the funds at issue in this dispute and ultimately that Altaire, to the

  exclusion of Kenneth and Asar, is the owner of both Bokonon and AVE. Before

  addressing the merits of ownership, this court must first determine whether a

  declaratory judgment is proper.

        This court is guided by the opinion of the Eleventh Circuit in Ameritas which

  gave nine “guideposts” for district courts to look to when deciding whether a

  declaratory judgment action was proper. See Ameritas, 411 F.3d at 1331. As stated

  above, these include (i) the state's interest in deciding the matter; (ii) whether a

  judgment in the federal action would completely resolve the controversy; (iii)




                                             9
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 10 of 19             PageID #: 2412




   whether the declaratory judgment action would clarify the parties' legal relations;

   (iv) whether the federal action is a form of “procedural fencing” being utilized “to

   provide an arena for a race for res judicata or to achieve a federal hearing in a case

   not otherwise removable”; (v) whether a ruling in the declaratory judgment action

   would increase friction between federal and state courts or otherwise encroach on

   state proceedings; (vi) whether a superior alternative remedy exists; (vii) whether

   underlying facts are important to informed resolution of the matter; (viii) whether

   the state court is better situated than the federal court to evaluate those facts; and

   (ix) the nexus (if any) between the underlying issues and state law/policy, and

   whether federal common or statutory law requires resolution of the declaratory

   action. Id.

          In this matter, certain guideposts provide better direction to this court’s

   obligations than others. First, in looking to the state’s interest, both Texas and

   Alabama have an interest. AVE and Bokonon are both Texas corporations. Altaire

   is also a resident of Texas. Furthermore, the Texas state court has already taken up

   a full litigation of the issue of ownership of AVE. As such, Texas undoubtedly has

   an interest in the matter. On the other hand, the relevant bank account and the

   funds remain in Alabama. Furthermore, this court is specifically bound under 28

   U.S.C. §§ 1335 AND 2361 to entertain jurisdiction of the matter. As such, factor one

   weighs in favor of entering judgment.

          Second, Ameritas looks to “whether the judgment in the federal declaratory

   action would settle the controversy.” Ameritas, 411 F.3d at 1331. Judgment here




                                             10
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 11 of 19            PageID #: 2413




   would certainly not settle the controversy. This court is aware of actions in Texas,

   New Mexico, Illinois, and Nebraska that all remain in various states of litigation.

   (See Doc. 133.) Undoubtedly, a declaratory judgment in this matter will not settle

   the actions and controversies between these parties.

         The third Ameritas guidepost is “whether the federal declaratory action

   would serve a useful purpose in clarifying the legal relations at issue.” Ameritas,

   411 F.3d at 1331. It undoubtedly would, to a limited degree. Both Altaire and

   Kenneth stand to benefit from the final determination of ownership of both AVE

   and Bokonon. Thus, while the ultimate issues that remain pending in the other

   lawsuits mentioned above cannot be determined by this declaratory judgment, a

   declaration of the ownership of the two companies at issue in this matter will prove

   beneficial for the parties.

         Fourth, “whether the declaratory remedy is being used merely for the

   purpose of ‘procedural fencing’—that is, to provide an arena for a race for res

   judicata or to achieve a federal hearing in a case otherwise not removable” is an

   issue that remains unknown. While Kenneth argues that this court can only issue a

   ruling that would “be merely advisory” and “beyond the in personam jurisdiction of

   this Court,” he does not argue that this action remains pending as a form of

   posturing or fencing. (See Doc. 182, PageID.1655.) Furthermore, Altaire specifically

   argues that it seeks the declaratory judgment solely to determine ownership of the

   Renesant Bank funds. (See Doc. 156, PageID.1335.) Since no procedural fencing is

   argued, the factor leans in favor of issuing judgment.




                                             11
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 12 of 19              PageID #: 2414




         The fifth Ameritas consideration is “whether the use of a declaratory action

   would increase the friction between our federal and state courts and improperly

   encroach on state jurisdiction.” 411 F.3d at 1331. Although neither party addresses

   this, this factor favors abstention given the potential for friction inherent in having

   double-tracked, near-identical litigation pending in both federal and state courts,

   such that the first court's ruling on a particular issue may have res judicata effect

   on the second court's ability to hear and decide the same issue, even if the second

   court disagrees with the first court's determinations. The risk of improper

   encroachment exists for the same reasons.

         Sixth, Ameritas directs courts to examine “whether there is an alternative

   remedy that is better or more effective.” Id. Here, none can be found. Ultimately, it

   is within the sole discretion of this court to determine the rights of the parties to the

   funds at issue in the overarching interpleader action. Thus, the only remedy

   available is a determination and judgment.

         The seventh and eighth Ameritas guideposts are “whether the underlying

   factual issues are important to an informed resolution of the case” and, if so,

   “whether the state trial court is in a better position to evaluate those factual issues

   than is the federal court.” Id. These guideposts remain fluid as it seems as if each of

   the simultaneous cases has small differences that support the independent trial

   courts’ determination of the facts at issue. The Texas case concerns a derivative

   action of a separate corporate dispute involving Altaire and Kenneth; however, AVE

   and Bokonon are involved. The New Mexico action involves Charles Phelps, who




                                              12
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 13 of 19              PageID #: 2415




   has been dismissed from this action, and AVE, while this matter squarely addresses

   funds deposited by Renasant Bank. Since each matter is separate, no state court is

   in a better position and issuing judgment in this action is favored.

         Ninth and finally, Ameritas directs this court to consider “whether there is a

   close nexus between the underlying factual and legal issues and state law and/or

   public policy, or whether federal common or statutory law dictates a resolution of

   the declaratory judgment action.” Id. This factor unequivocally favors this court

   giving a declaratory judgment. This action was initiated through the interpleader

   statutes, 28 U.S.C. §§ 1335 and 2361, which, in relevant part, state that “district

   courts shall have original jurisdiction of any civil action of interpleader or in the

   nature of interpleader filed by any person, firm, or corporation, association, or

   society having in his or its custody or possession money or property of the value of

   $500 or more.” With jurisdiction resting with this court, a declaratory judgment as

   to the funds is required.

         Considered collectively, the Ameritas guideposts point towards this court

   issuing a declaratory judgment. Most importantly, the relevant statutes at issue

   vest jurisdiction for such a matter with this court. As such, this court will determine

   the ownership of the funds.

   B. Effect of the Texas Judgment

         As discussed above, there are four elements that must be established by the

   movant for res judicata to apply: “(1) the prior decision must have been rendered by

   a court of competent jurisdiction; (2) there must have been a final judgment on the




                                              13
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 14 of 19              PageID #: 2416




   merits; (3) both cases must involve the same parties or their privies; and (4) both

   cases must involve the same causes of action.” Piper Aircraft, 244 F.3d at 1296. If

   each of these elements is met, then this court will be precluded from issuing a

   differing judgment. In this matter, Altaire seeks that this court give full faith and

   credit to the lawsuit titled JOHN A. COIL, Individually et al. v. EAST BAY, INC.,

   et al., No. DC-19-01235 (68th Judicial District, Dallas County, May 14, 2021) (the

   “Texas Case”). This court must determine whether the Texas Case meets the

   criteria of set forth in Piper Aircraft which would give preclusive effect in this

   matter.

         First, the District Court of the 68th Judicial District in Dallas County, Texas

   was a court of competent jurisdiction over the preceding case. Neither party objects

   to the jurisdiction of the Dallas court. Furthermore, AVE is a Texas corporation. As

   such, the Dallas County Court is a court of competent jurisdiction.

         Second, the judgement did constitute a final judgment for the purposes of res

   judicata. See Ex parte Chesnut, 208 So. 3d 624, 635 (Ala. 2016). In Alabama, a

   pending appeal or the appealability of a final judgment does not affect the finality of

   the judgment. Id. The judgment will operate as res judicata notwithstanding an

   appeal when the appellate-court review is based on the record made below. Id.

   (citing Cashion v. Torbert, 881 So. 2d 408 (Ala. 2003). The same is true under Texas

   law. Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 467 (5th Cir. 2013)

   (“A case pending appeal is res judicata and entitled to full faith and credit unless

   and until reversed on appeal.”) (quoting Fid. Standard Life Ins. Co. v. First Nat’l




                                              14
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 15 of 19            PageID #: 2417




   Bank & Trust Co., 510 F.2d 272, 273 (5th Cir. 1975)). Thus, the judgment issued in

   the Texas Case constitutes a final judgment for the purposes of res judicata.

         Third, the court must determine whether “both cases . . . involve[d] the same

   parties or their privies.” Piper Aircraft, 244 F.3d at 1296. The Texas Case involved a

   suit by Altaire, individually and on behalf of East Bay, Inc., against East Bay, Inc.

   and Kenneth. Thus, the parties are the same.

         Finally, the cases “must involve the same causes of action.” Id. Since both the

   Texas Case and the instant matter concern a declaratory action as to the ownership,

   namely, of AVE, the causes of action are the same.

         Thus, with all factors being met, this Court finds that it is bound to give Full

   Faith and Credit to the Texas Case. The parties are precluded from raising the

   issues regarding the ownership of AVE. Thus, this court finds the same as the

   Texas court which is the following:

         [T]hat John Altaire Coil is the sole director of AVE, Inc., the President
         of AVE, Inc., the sole shareholder of AVE, Inc., and is the lawful owner
         of 1,000 shares of stock of AVE, Inc., being all of the issued and
         outstanding shares of AVE, Inc.

   See Coil v. East Bay, No. DC-19-01235 at 3. As such, should this court determine

   that AVE is entitled to the funds, then Altaire, individually would be the owner of

   said funds.

   C. Ownership of Bokonon

         Having found that Altaire, individually, is the owner, director, president, and

   sole shareholder of AVE, this Court must now determine the ownership of the only




                                             15
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 16 of 19            PageID #: 2418




   remaining company in this litigation—Bokonon. To determine the owner of

   Bokonon, this court will look to the evidence provided by the parties.

         Altaire points this court to different evidence which it claims shows

   ownership and control of Bokonon. Namely, Altaire has included the Certificate of

   Formation on file with the Secretary of State of Texas. (See Doc. 157-9,

   PageID.1472.) Altaire also included the Operating Agreement of Bokonon as well as

   a list of members which states Altaire has 100% of the interest in Bokonon. (See id.)

   Finally, Altaire has included the Regulations of Bokonon (Id.) These documents, all

   taken together, declare that Altaire is the sole owner, member, and manager of

   Bokonon.

         On the other hand, Kenneth only points to evidence that Altaire,

   individually, failed to list Bokonon as one of the businesses that he owned during

   his deposition. (See Doc. 182, PageID.1654; Doc. 182-4, PageID.1782.) Furthermore,

   Kenneth states, under oath, that he owns Bokonon. (See id.; Doc. 182-1,

   PageID.1669.) With just these bare statements, Kenneth asserts that this meets the

   requirements to survive summary judgment.

         Kenneth’s claims have been examined previously. In the Texas Case, supra,

   the factfinder looked to the ownership of Bokonon and found that Kenneth’s claims

   of ownership were fraudulent and forged. (See Doc. 157-8, PageID.1465.) Kenneth

   even “testified at trial that he submitted the false documents for Bokonon.” Id.

   Further, the documentation included referencing Kenneth’s ownership was

   determined to be “both fraudulent and contain[ing] the forged signature of Krause,




                                            16
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 17 of 19              PageID #: 2419




   [the attorney who prepared the operating documents].” Id. As such, Kenneth’s

   claims in this matter do not favor any sort of reliability.

         This court disagrees with the arguments of Kenneth and finds that Altaire,

   individually, is the sole shareholder, owner, and manager of Bokonon. Kenneth’s

   arguments do not meet the summary judgment requirements in that there is only “a

   mere ‘scintilla’ of evidence supporting the [non-moving] party’s position.” Walker,

   911 F.2d at 1577. Kenneth has not made “enough of a showing that the [fact finder]

   could reasonably find for that party.” Id. Thus, it is clear to this court that Altaire,

   individually, is entitled to a declaratory judgment that he is the owner of Bokonon.

   D. Declaratory Judgment of Ownership of the Renasant Funds

         Finally, this Court is asked to give declaratory judgment that Bokonon is the

   owner of the funds. (See Doc. 145, PageID.1202.) Alternatively, Altaire seeks for the

   court to enter declaratory judgment that AVE is the owner of the funds (Id. at

   PageID.1203.) In support of his motion, Altaire submits to the court a large amount

   of evidence showing that the property at issue was purchased by Bokonon with the

   intent of developing real estate in Las Vegas, Nevada. (See Doc. 156, PageID.1327-

   1330.) After choosing not to develop the apartments, Altair listed the properties for

   sale. (Id.) Upon selling the properties, Altaire alleges that his father and brother,

   Kenneth and Asar respectively, began to meddle in his affairs and interrupted the

   closing. (Id.) As such, the proper closing took place through a new set of closing

   documents and the check for the proceeds of the sale was made to AVE rather than




                                              17
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 18 of 19           PageID #: 2420




   Bokonon. (Id. at PageID.1332.) Thereafter, Altaire alleges that he opened the

   account at issue and deposited the funds. (Id.)

         In an effort to defeat summary judgment, Kenneth relies on four facts: (1)

   that the deed tiltled in the name of AVE creates an inference that AVE owned the

   property, (2) that the reason the property was titled in the name of AVE was

   because AVE “was a very lucrative company, had lots of money in it… and that’s

   where we wanted it”, (3) that AVE, not Bokonon paid for the Las Vegas Properties,

   (3) that the check for the proceeds of the sale of the Las Vegas properties was made

   to AVE. (Doc. 182; PageID.1653-54).

         The court has considered these facts and finds them to be unsupported bare

   statements that when considered either individually or collectively, create nothing

   more than a a mere ‘scintilla’ of evidence which cannot defeat summary judgment.

   Walker, 911 F.2d at 1577. First, the evidence submitted to this court supports the

   conclusion that the Las Vagas property being titled in AVE was the doing of

   Kenneth. As stated above however, Kenneth is not the director, president,

   shareholder, or owner of AVE. As such, the existence of a check payable to, or a

   title in the name of, AVE does not, in this instance, support that AVE owned the

   property. Second, Kenneth’s statement reasoning that the property was titled in

   AVE because “that’s where we wanted it” when considered with the above

   conclusion that Kenneth, a non-owner of AVE, created the title, is again not a

   sufficient fact to refute the evidence presented by Altaire. Third, Kenneth’s

   statement that AVE, not Bokonon, paid for the properties, is wholly unsupported.




                                            18
Case 1:19-cv-00733-CG-MU Document 216 Filed 09/15/21 Page 19 of 19            PageID #: 2421




   This lack of support, coupled with the evidence that Kenneth’s veracity has been

   repeatedly questioned and found lacking, again makes Kenneth’s statement merely

   colorable and insufficient to defeat summary judgment. Finally, the fact that the

   check was made to AVE is not sufficent to defeat summary judgment because the

   evidence submitted to this court explains the reason the check was made payable to

   AVE, i.e. due to the actions of Kenneth in his quest to keep Altaire from obtaining

   the funds from the sale.

         For the reasons stated above, Kenneth has not made “enough of a showing

   that the [fact finder] could reasonably find for that party.” Walker, 911 F.2d at 1577.

   Thus, it is clear to this court that a declaratory judgment that Bokonon is the owner

   of the funds is appropriate. As such, Altaire’s Motion for Summary Judgment

   seeking a declaratory judgment that Bokonon is the owner of the funds should be

   granted.

                                      CONCLUSION

         For the reasons stated above, Altaire’s Motion for Summary Judgment (Doc.

   156) is GRANTED. John Altaire Coil is the owner and operator of both Bokonon,

   LLC and AVE, Inc. John Kenneth Coil and John Asar Coil do not have an interest

   in either Bokonon, LLC or AVE, Inc. Additonally, Bokonon, LLC owns the funds.

   The only claims which remain pending in this action are Counts Two through

   Eleven of Cross-Claimants Second Amended Cross-Claim (Doc. 145).

         DONE and ORDERED this 15th day of September, 2021.

                              /s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE



                                             19
